               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00023-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                          ORDER
                                )
2) MARCELLUS RUFF               )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court sua sponte.

     To this date, the Defendant remains a fugitive with no recent activity

taking place in the case. Accordingly, the Court finds that this case should

be administratively closed as to the above-captioned Defendant only.

     IT   IS,   THEREFORE,      ORDERED           that     this   case   is   hereby

administratively closed pending the apprehension or appearance of the

above-captioned Defendant only.

     IT IS SO ORDERED.
                                  Signed: March 16, 2021




     Case 1:20-cr-00023-MR-WCM Document 24 Filed 03/16/21 Page 1 of 1
